Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 1 of 7 PagelD 46

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
CASE NO.: 2:19-cv-00171-UA-UAM

JAVIER A. MOLINA,
and JUAN F. FLORES,

Plaintiffs,
V.

LEOPARDI’S ITALIAN RESTAURANT, INC.,
and ANTHONY J. LEOPARDI, individually,

Defendants.
/

 

SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

THIS SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS
(“Agreement”) is made by and between JAVIER A. MOLINA and JUAN F. FLORES
(hereinafter, collectively as “Plaintiffs”) on the one hand, and LEOPARDI’S ITALIAN
RESTAURANT, INC., and ANTHONY. Ji LEOPARDI (hereinafter, collectively as
“Defendants”), on the other. |

WHEREAS, Plaintiffs, through the above-referenced case, alleged unpaid overtime
compensation was due to them pursuant to the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. § 201 et seq. (the “FLSA”). Plaintiffs also alleged retaliation under the FLSA;

WHEREAS, Defendants deny any violations of the FLSA as it regards Plaintiffs, and, in
fact, assert that they have at all times complied with all applicable laws, rules and regulations in
compensating Plaintiffs; and

WHEREAS, Plaintiffs and Defendants wish to avoid litigation and settle and readlire the

controversy between them as it relates to the FLSA amicably and expeditiously;
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 2 of 7 PagelD 47

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
it is hereby

STIPULATED AND AGREED by and between the undersigned parties that Plaintiffs’
FLSA claims in the above-entitled matter are hereby resolved as follows:

1. RECITALS. The foregoing recitals are true and correct and are incorporated
herein by this reference.

2. ACKNOWLEDGMENTS. Plaintiffs acknowledge that the settlement reached
herein is a fair and reasonable settlement of their FLSA claims against Defendants.

3. RELEASE OF FLSA CLAIMS.

a. This Agreement shall constitute a waiver and release of all claims
Plaintiffs have or might have under the FLSA against Defendants.

b. Plaintiffs hereby knowingly and voluntarily release Defendants; their
parents, predecessors, successors, sister companies, affiliates; and their past and present
directors, officers, managers, shareholders, members, employees, agents, insurers, insurance
adjusters, and attorneys, both individually and in their professional capacities (collectively
“Releasees”); of and from any and all claims arising under the FLSA against any of the
Releasees which Plaintiffs have or might have as of the date of execution of this Agreement.

4. CONSIDERATION.

a. In consideration of the matters set forth herein, Defendants shall pay
Plaintiffs and their attorney the total gross amount of $28,750.00 (Twenty-Eight Thousand,
Seven-Hundred, Fifty and 00/100 Dollars) (hereinafter the “Settlement Sum”), via wire transfer,

or in the form of a check, which shall be allocated as follows:
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 3 of 7 PagelD 48

e $12,000.00 made payable to Plaintiff, JAVIER MOLINA, as and for payment
of any alleged unpaid overtime wages, liquidated damages, and any other
damages allegedly due to Plaintiff JAVIER MOLINA pursuant to the FLSA,
for which an IRS Form 1099 shall issue to Plaintiff. From this amount,
$6,000.00 shall be allocated as “wages”, and $6,000.00 shall be allocated as

“liquidated damages”;

* $12,000.00 made payable to Plaintiff, JUAN FLORES, as and for payment of
any alleged unpaid overtime wages, liquidated damages, and any other
damages allegedly due to Plaintiff JUAN FLORES pursuant to the FLSA, for
which an IRS Form 1099 shall issue to Plaintiff. From this amount, $6,000.00
shall be allocated as “wages”, and $6,000.00 shall be allocated as “liquidated
damages”;

e $4,250.00 made payable to Zandro E. Palma, PA, as payment of attorneys’ fees
and $500.00 in costs incurred in connection with Plaintiffs’ claims under the
FLSA, and for which separate IRS Forms 1099 shall issue to Plaintiffs and/or
Zandro E. Palma, P.A.

b. The full settlement amount $28,750.00, which resolves all of PLAINTIFFS’
claims, including payment for attorney’s fees and costs, shall be provided to Plaintiffs’ counsel
via one lump sum payment made to “Zandro E. Palma, P.A. IOLTA”, and shall be due on or

' before Friday, May 3", 2019. All funds shall remain in Plaintiffs’ Counsel’s Trust Account until
such time the Court has entered an Order approving the terms of the parties’ settlement
agreement and dismissing the case with prejudice.

The full settlement amount shall be delivered to Plaintiffs’ counsel’s office, at: Zandro E.
Palma, Esq., Law Offices of Zandro E. Palma, P.A., 9100 South Dadeland Blivd., Suite 1500,
Miami, Florida 33156, or be made via wire transfer to Plaintiffs’ counsel’s Trust Account.

c. Default/Default Remedies. In the event DEFENDANTS shall fail to make
payment when due, and upon expiration of a three (3) business-day cure period, there shall be
full acceleration of all amounts unpaid under the settlement agreement, and PLAINTIFFS and

their attorney may immediately proceed with taking a Final Judgment against all

DEFENDANTS, jointly and severally, for the balance then remaining; plus liquidated damages
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 4 of 7 PagelD 49

in the amount of $5,000.00; plus any attorney’s fees and costs incurred in entering Final
Judgment. (*’Default Notice” shall be sent via e-mail to DEFENDANTS’ counsel, Todd

Shulby, Esq., at: _cl

    

ns‘@PaveseLaw.com).
Furthermore, DEFENDANTS waive any defenses they may have to such a claim excepting the
defense of offset for payments made and not credited to the balance then alleged outstanding or
timely payment within the cure period. In the event of default, PLAINTIFFS may immediately
proceed against DEFENDANTS with obtaining a judgment for the default amount plus interest
accrued from May 3", 2019.

d. Plaintiffs understand and acknowledge that they would not receive the
payments specified in this paragraph except for their execution of this Agreement, including the
Release of FLSA Claims contained herein, and their fulfillment of the promises contained herein.

e. Defendants make no representation as to the taxability of the amounts paid
to Plaintiffs. Plaintiffs agree to pay federal or state taxes, if any, which are required by law to be
paid with respect to this settlement. Moreover, Plaintiffs agree to indemnify Releasees and hold
them harmless from any interest, taxes or penalties assessed against them by any governmental
agency as a result of the non-payment of taxes on any amounts paid to Plaintiffs or their
attorneys under the terms of this Agreement.

5. AFFIRMATION. Plaintiffs affirm that, upon payment of the amounts set forth
herein, they will have been paid and/or will have received all overtime compensation, liquidated
damages related to overtime compensation, and attorney’s fees and costs in connection with their
claims for overtime compensation against Defendants.

6. NO ADMISSION. Neither this Agreement nor the furnishing of the

consideration for this Agreement shall be deemed or construed at any time for any purpose as an
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 5 of 7 PagelD 50

admission by the Releasees of any liability, unlawful conduct of any kind or violation by the
Releasees of the FLSA. This Agreement represents the compromise of disputed and contingent
claims.

7. OPPORTUNITY TO REVIEW. Plaintiffs acknowledge they are aware they are
giving up all FLSA claims they may have against the Releasees. Plaintiffs acknowledge they
have been advised in writing to consult with an attorney and have had the opportunity to seek
legal advice before executing this Agreement. In fact, Plaintiffs acknowledge that they have
consulted with their counsel of record, Zandro E. Palma, P.A., prior to executing this Agreement.
Plaintiffs sign this Agreement voluntarily.

8. WAIVER OF JURY TRIAL. Upon full execution of this Agreement, Court .
approval of this Agreement, and payment of the Settlement Sum, Plaintiffs and Defendants
hereby knowingly, voluntarily, and intentionally waive any right to a jury trial with respect to the
FLSA claims asserted in the above-referenced case.

9. SEVERABILITY. Should any provision of this Agreement set forth herein be
declared illegal or unenforceable by any court of competent jurisdiction, such that it cannot be
modified to be enforceable, excluding the release language, such provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and effect with
respect to Plaintiffs’ FLSA claims.

10. VENUE AND GOVERNING LAW. This Agreement shall be governed by the
laws of the State of Florida without regard to its conflict of laws provisions. In the event of any
action arising hereunder, venue shall be proper in the United States District Court for the

Southern District of Florida.
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 6 of 7 PagelD 51

11. LITIGATION OF DISPUTES/ATTORNEY’S FEES. In the event of a dispute
as to the execution, interpretation, enforcement, application or violation of this Agreement, it is
understood and agreed that the instant Court shall retain jurisdiction to resolve such dispute. In
addition, the Parties specifically agree that the Court retain the right to award attorney’s fees in
this action and the enforcement of this agreement. In any dispute, arbitration or litigation arising
out of this Agreement, and/or its execution, the prevailing party in such litigation shall be
entitled to recover reasonable attorney's fees and costs. These fees and costs shall be recoverable
at both the trial and appellate levels. Any rights of injunctive relief shall be in addition to and
not in derogation or limitation of any other legal rights available to Plaintiffs.

12. ENTIRE AGREEMENT AS TO FLSA CLAIMS. This Agreement sets forth
the entire agreement between Plaintiffs and Defendants as to settlement of the FLSA claims.
Plaintiffs acknowledge they have not relied on any representations, promises, or agreements of
any kind made to them in connection with their decision to sign this Agreement, except those set
forth in this Agreement.

13. AMENDMENTS. This Agreement may not be amended, modified, altered, or
changed, except by a written agreement which is both signed by all parties and which makes
specific reference to this Agreement.

14. NEUTRAL REFERENCES. Defendants agree to only provide neutral
references in the event it shall be contacted by a prospective employer of Plaintiffs. Said
references shall be limited to providing only dates of employment, position held and rate of pay.

THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE
SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS. THE PARTIES

HAVE BEEN REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION
Case 2:19-cv-00171-JES-UAM Document 10-1 Filed 05/10/19 Page 7 of 7 PagelD 52

OF THIS AGREEMENT, AND HAVE CONSULTED WITH THEIR ATTORNEYS
BEFORE SIGNING THIS AGREEMENT. THE PARTIES FULLY UNDERSTAND THE
FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE ONLY PROMISES OR
REPRESENTATIONS MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT
ARE CONTAINED IN THIS AGREEMENT.

HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT AND
RELEASE OF FLSA CLAIMS, TO FULFILL THE PROMISES SET FORTH HEREIN,
AND TO RECEIVE THEREBY THE SETTLEMENT SUM AND BENEFITS SET
FORTH IN PARAGRAPH 4 ABOVE, PLAINTIFFS FREELY AND KNOWINGLY AND
AFTER DUE CONSIDERATION ENTER INTO THIS SETTLEMENT AGREEMENT
AND RELEASE OF FLSA CLAIMS INTENDING TO WAIVE, SETTLE AND RELEASE
THE FLSA CLAIMS THEY HAVE OR MIGHT HAVE AGAINST RELEASEES.

THE PARTIES ARE SIGNING THIS AGREEMENT VOLUNTARILY AND

 

 

    
   

 

 

KNOWINGLY.
Dated: April , 2019 JAVIER A. MOLINA, Plaintiff
Dated: April , 2019 JUAN F. FLORES, Plaintiff
Dated: April lv _, 2019 LEOPARDI’S ITALIAN RESTAURANT, INC.,
Defendant wm, ff om
ee
Dated: April alo, 2019 ANTHONY J. LEOPAR DI, Defendant

 
